     Case 3:20-cv-00261-MMD-CLB Document 41 Filed 10/09/20 Page 1 of 1



1
2                             UNITED STATES DISTRICT COURT
3                                    DISTRICT OF NEVADA
4
5     JASON MAHE,                                       Case No. 3:20-CV-0261-MMD-CLB
6                                          Plaintiff,   ORDER
7           v.
8     STATE OF NEVADA, et al.,
9                                       Defendant.
10
11         Plaintiff filed a document asking the Clerk to send a copy of this entire case file
12   and the entire case file of case number 3:20-CV-0290-MMD-CLB (ECF No. 38).
13   Thereafter, plaintiff filed a substitution of counsel and Thomas Gibson, Esq. is now
14   representing plaintiff in this action (ECF No. 40). Mr. Gibson is a registered user of this
15   court’s case management/electronic filing system (“CM/ECF”).         Therefore, the court
16   believes plaintiff’s request (ECF No. 38) is likely now moot and is DENIED.
17   IT IS SO ORDERED.
18           October 9, 2020
     DATED: ______________________
19
20                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
